Order, Supreme Court, New York County (Sheila Abdus-Salaam, J.), entered on or about December 20, 1996, which denied defendant-appellant’s motion to reject a Special Referee’s report and for a protective order, confirmed the report and directed defendant-appellant to produce certain records, unanimously affirmed, and order, same court and Justice, entered on or about February 28, 1997, which granted defendant-appellant’s motion to extend the time to comply with the previous order and to modify the court’s directive only to the extent of extending defendant-appellant’s time to comply to May 30, 1997, unanimously modified, on the law, the facts and as a matter of discretion, only to the extent of granting defendant-appellant 45 days from the date of this order in which to comply, and otherwise affirmed, with one bill of costs to plaintiff.
In light of the history and circumstances of this case, the IAS Court, in ordering production of redacted employee worker compensation records, did not abuse its discretion in this discovery matter and appropriately relied on the Referee’s report, which is supported by the record. We have considered defendant-appellant’s remaining arguments and find them to be without merit. Concur—Murphy, P. J., Milonas, Ellerin, Andrias and Colabella, JJ.